Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-7, 9, 12 and 15-25 are allowed.  The amended limitation including a shutter with a retracting portion that protrudes outward from the transfer chamber, and a third exhaust unit configured to exhaust an inside of the retraction portion is not taught in the prior art with the combination of the other features claimed.  
Upon an updated search, close prior art was found.  Sakata et al. (US 5447294) teaches a retractable shutter 55 in Figure 1 that includes what may be considered a retracting portion along with an exhaust 111 near the retracting portion.  However, the retracting portion does not protrude outward and the exhaust 111 is not necessarily configured to exhaust the inside of the retracting portion.  Kitamura et al. (US 8877001) teaches a valve with a retractable portion that protrudes outward (127 in Figure 1) but does not include its own exhaust system nor is it a shutter in a transfer chamber that is retracted for loading and unloading substrates.  The Examiner does not find these references combinable due to their separate applications and lack of motivation to do so.  Therefore, the claim language teaches over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715